DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on November 23rd, 2020, claims 1 1, 3, 4, 7, 9-12, 14, 15 and 18-20 were amended and claims 21-22 were added as per the applicant’s request. Claims 1-7, 9-16 and 18-22 are presently pending in the application. 

Response to Arguments
The 101 rejection for claims 1-7, 9-16 and 18-22 are maintained. The applicant argues that the claims are not directed to “Mental Processes”, and the examiner disagrees. Determining, calculating and performing the requested operation with regard to the decision making process involving making determination involving how data is delivered, which could be performed as a “Mental processes” and could also be performed with pen and paper documents and do not amount to significantly more than the abstract idea of a “Mental processes” performed using generic computer processes. The limitations are both result focused and recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements “dispersed storage network” amounts to no practical application. The “performing the requested operation on all nodes of the dispersed lockless concurrent index that require modification as a result of the requested operation, including the new nodes and the node to be split, wherein the calculating is performed in advance of the performing the requested operation” is recited at a high-level of generality such that it amounts no more than the mere storing of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The 101 rejection is further referenced below and the 101 rejections are maintained. 
With regard the applicant’s arguments with regard the 112a and 112b rejections theat, “those skilled in the art would understand what is claimed when the claim is read in light of the specification”, the examiner disagrees. The examiner expresses that 
Applicant’s arguments with respect to claim 1, regarding Dhuse as modified by Egorov fails to teach “calculating a number of new nodes required to hold entries of the node to be split"; "adding the new nodes to a distributed transaction"; "performing the requested operation on all nodes of the dispersed lockless concurrent index that require modification as a result of the requested operation, including the new nodes and the node to be split"; and "wherein the calculating is performed in advance of the performing the requested operation”, but the examiner disagrees. The cited portions of the prior art meet the limitations of the amended claim language (Egorov; Next, some embodiments may select a parent node as the given node for purposes of step 84 to write pointer values for the first node and the second node, as indicated by block 98. In some cases, the entries in the parent node may be updated, for instance, with key values mapping the first node to the values greater than the median, and the second node to values less than or equal to the median. In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (performing the requested operation on all n new nodes and the node to be split). [0087];). This meets the limitations of the claim language as it is currently presented. Claims 1-7, 9-16 and 18-22 are still rejected with regard to rejection 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – managing personal behavior or relationships or interactions between people” and “Mental processes – concepts performed in the human mind”.
Claim 1 is directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for performing multiple splits with a dispersed lockless concurrent index (dispersed lockless concurrent index) backed by a distributed transaction protocol, comprises: determining that a node, holding the additional entry, needs to be split; calculating how many n new nodes are required to hold entries of the Mental Processes. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “receiving a requested operation requiring at least one additional entry”, and “performing the requested operation on all n new nodes and the node to be split”, nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “determining that a node, holding the additional entry, needs to be split” is a mental process in the context of this claim and encompasses the user manually calculating using a pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is directed to, adding and organizing nodes within a data structure. It is never formally determined how this method provides a technological improvement over other organization methods. The limitations are both result focused and recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These additional elements are not practical application. The “dispersed lockless concurrent index” is recited at a high-level of generality such that it amounts no more than the mere storing of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Independent claims 12 and 18 are essentially the same as claim 1 except that they recite claimed invention as a device and dispersed storage network respectively.
Dependent claims 2-5, 7 and 11 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 2-5, 7 and 11 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when a parent node does not require a cascading split, adding the parent node to the distributed transaction (claims 2, 13 and 19), when a parent node needs to be split, recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node of the claims 3, 14 and 20), wherein the calculating how many n new nodes are required to hold entries of the node to split is based on a split threshold (claims 4 and 15), wherein the split threshold is a maximum number of entries that are allowed to share a common node (claims 5 and 16), wherein the dispersed lockless concurrent index is balanced in a single operation (claim 7), wherein the calculating how many n new nodes are required to hold entries of the node to split is based on a determined size of the n new nodes (claim 11), wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module, the calculating is based on a split threshold; the split threshold determines a maximum number of nodes that are child nodes of a root parent node, and the additional entry is data inserted into one of the nodes of the dispersed lockless concurrent index (claim 21); and wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module, and the performing further comprises the dispersed lockless concurrent index being balanced such that a maximum number of claim 22),  can all be performed as mental processes. 
Dependent claims 6 and 8-10 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 6 and 9-10 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements, wherein the split threshold is based on any of. number of the entries, node size, data size limitations, data object limitations, data attributes, categorical data, data duplication, or classification, (claim 6), wherein the dispersed lockless concurrent index provides a mechanism to store and search for data within the dispersed network storage (claim 9), wherein the distributed transaction includes a distributed write data transaction to a vault of storage units within a dispersed storage network (dispersed storage network) (claim 10), amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the method amounts to no more than mere instructions to apply the exception using a generic computer component. Analyzing the dependent claims, the claims do not 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing module” with functional language “to receive”, “determining”, “calculating”, “adding” and “performing” in claim 12 and 18 and “storage client module” with functional language “that creates”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 18-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “processing module” with functional language “to receive”, “determining”, “calculating”, “adding” and “performing” in claims 12 and 18 and “storage client module” with functional language “that creates” in claims 21-20. The specification does not demonstrate that applicant has made an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-16 and 18-22 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitations “processing module” with functional language “to receive”, “determining”, “calculating”, “adding” and “performing” in claims 12 and 18 and “storage client module” with functional language “that creates” in claims 21-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dhuse et al., U.S. PGPub Number 20170193023 (Hereinafter Dhuse), in view of Egorov et al., U.S. PGPub Number 20160330180 (Hereinafter Egorov).

As for claim 1, Dhuse teaches a method for performing multiple splits with a dispersed lockless concurrent index backed by a distributed transaction protocol (Dhuse; the dispersed storage network  of FIG. 1 is used to estimate a number of entries in a dispersed hierarchical index. Explanations of this process are set out below in conjunction with FIGS. 11A and 11B. While described in the context of functionality provided by DS processing unit 16, this function may be implemented utilizing any module and/or unit of a dispersed storage network (dispersed storage network) including the DS Managing Unit 18, the Integrity Processing Unit 20, and/or by one or more DS units 36-1 . . . 36-n shown in FIG. 1. [0081]; it may be important to quickly and Dispersed Lockless concurent index. [0082]; ), comprises: 
receiving a requested operation requiring at least one additional entry into the dispersed lockless concurrent index, the dispersed lockless concurrent index being placed on top of a dispersed storage network (Dhuse; The dispersed storage network functions to receive data access requests 382, select resources of at least one DS unit pool for data access, utilize the selected DS unit pool for the data access, and issue a data access response 392 based on the data access. The selecting of the resources includes utilizing a decentralized agreement function of the decentralized agreement module 380, where a plurality of locations are ranked against each other. The selecting may include selecting one storage pool of the plurality of storage pools, selecting DS units at various sites of the plurality of sites, selecting a memory of the plurality of memories for each DS unit, and selecting combinations of memories, DS units, sites, pillars, and storage pools. [0070]; the dispersed storage network of FIG. 1 is used to estimate a number of entries in a dispersed hierarchical index. Explanations of this process are set out below in conjunction with FIGS. 11A and 11B. While described in the context of functionality provided by DS processing unit 16, this function may be implemented utilizing any module and/or unit of a dispersed storage network (dispersed storage network) including the DS Managing Unit 18, the Integrity Processing Unit 20, and/or by one or more DS units 36-1 . . . 36-n shown in FIG. 1. [0081]; ); 
determining that a nodeof the dispersed lockless concurrent index is to be split (Dhuse; In a dispersed lockless concurrent index, the number of entries in any particular node is variable. It is typically less than the configured "split size" (determining that a node needs to be split) but greater than the configured "join size". Also, the number of levels also varies based on the size of the index, and different usage patterns may result in different forms and patterns of growth for the indices in the tree. In an abstract form, assuming all nodes had the same size, then the total number of elements in the dispersed lockless concurrent index would be node_size (height of tree). For example, if each node contained 1000 entries, and the dispersed hierarchical index was 3 levels tall, the root node would index 1000 children, and each of those children would reference 1000 other entries (1 million references at level 2 in the tree) and at the leaf nodes of the tree (for which there are 1 million) each will contain 1,000 entries, thus making the total size of this dispersed lockless concurrent index 1 billion items=1000 3. [0083];);
Dhuse does not explicitly detail calculating how many n new nodes are required to hold entries of the node to split; adding the n new nodes to a distributed transaction; and performing the requested operation on all n new nodes and the node to be split.
However, Egorov teaches calculating a number of new nodes required to hold entries of the node to split (Egorov the B-tree 46 may be maintained to comply with, or approximately comply with, a number of rules, such as rules for constructing and interrogating a B-tree data structure. For instance, in some embodiments, every node may have at most a threshold amount of children nodes pointed to by that node (or be split into two nodes if the threshold is exceeded). In some embodiments, every non-leaf node, other than a root node, may have at least a fraction of that threshold amount of children, such as at least one half (or be merged with another node if the fraction a non-leaf node with X number of children nodes to which that non-leaf node points, may contain X-1 keys, or indicators (e.g., max or min values) of ranges stored by the respective children nodes (calculating how many n new nodes are required to hold entries of the node to split), for instance, with each key indicating a dividing point between ranges addressable through the respective children nodes. [0066];); 
adding the new nodes to a distributed transaction (Egorov; In step 90, some embodiments may write the value to the node. [0084]; Upon determining that the write will cause a number of entries in the node to exceed the threshold, some embodiments may proceed to step 92 and identify a median value in the node. In some embodiments, the median value may be a median value of the entries in the node, such as a median value of key values mapped to pointers, or a median value of database records in the node. The median value may be used to split the entries in the node to create two nodes, each one with half of the entries in the node. In other embodiments, the node may be split into more than two nodes, for example, three or four or more (adding the n new nodes to a distributed transaction). [0085];); 
and performing the requested operation on all nodes of the dispersed lockless concurrent index that require modification as a result of the requested operation, including the new nodes and the node to be split wherein the calculating is performed in advance of the performing the requested operation (Egorov; Next, some embodiments may select a parent node as the given node for purposes of step 84 to write pointer values for the first node and the second node, as indicated by block 98. In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (performing the requested operation on all n new nodes and the node to be split). [0087]; ).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Dhuse and Egorov which deal with creating a data structure for distributed storage of data nodes, to have combined them by incorporating utilizing a B-tree to for the storage when adding data nodes and splitting those nodes (Egorov) with utilizing a dispersed lockless concurrent index for the storage of data nodes over a dispersed data network (Dhuse). The motivation to combine is to make the system more efficient as it could provide greater bandwidth and latency associated with sending a full copy of the database or other record for users needing a relatively fast response to a query or other database transaction. (Egorov [0007];).

receiving a requested operation requiring at least one additional entry into the dispersed lockless concurrent index, the dispersed lockless concurrent index being placed on top of a dispersed storage network; 
determining that a node, of the dispersed lockless concurrent index is to be split to perform the requested operation; 

adding the new nodes to a distributed transaction;
and performing the requested operation on all nodes of the dispersed lockless concurrent index that require modification as a result of the requested operation, including the new nodes and the node to be split, wherein the calculating is performed in advance of the performing the requested operation.




	Claim 12 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 18 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

	

As for claims 2, 13 and 19, Dhuse as modified by Egorov teaches the method, device and dispersed storage network of claims 1, 12 and 18, further comprises, when a parent node does not require a cascading split, adding the parent node to the distributed transaction (Egorov; In step 90, some embodiments may write the value to the node. Writing the value to the node may include inserting the value in an ordered list of entries in the node (adding the parent node to the distributed transaction) and incrementing a counter of entries in the node, for instance, a counter stored in the encrypted collection of data. [0084]; The median value may be used to split the entries in the node to create two nodes, each one with half of the entries in the node. [0085];).

As for claims 3, 14 and 20, Dhuse as modified by Egorov teaches the method, device and dispersed storage network of claims 1, 12 and 18, when a parent node needs to be split, recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node of the dispersed lockless concurrent index (Egorov; In some cases, the entries in the parent node may be updated (calculating and adding steps to a parent node in a same distributed transaction), for instance, with key values mapping the first node to the values greater than the median, and the second node to values less than or equal to the median. In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached, in which case a root node may be split and a new root node created above the former root node (recursively applying the determining, calculating and adding steps to a parent node in a same distributed transaction until reaching a node that does not need to be split or is a root node). [0087];).

Dhuse as modified by Egorov teaches the method and device of claims 1 and 12, wherein the calculating is based on a split threshold (Egorov the B-tree 46 may be maintained to comply with, or approximately comply with, a number of rules, such as rules for constructing and interrogating a B-tree data structure. For instance, in some embodiments, every node may have at most a threshold amount of children nodes pointed to by that node (calculating how many n new nodes are required to hold entries of the node to split)(or be split into two nodes if the threshold is exceeded (split is based on a split threshold)). … In some cases, a non-leaf node with X number of children nodes to which that non-leaf node points, may contain X-1 keys, or indicators (e.g., max or min values) of ranges stored by the respective children nodes, for instance, with each key indicating a dividing point between ranges addressable through the respective children nodes. [0066]; ).

As for claims 5 and 16, Dhuse as modified by Egorov teaches the method and device of claims 4 and 12, wherein the split threshold is a maximum number of entries that are allowed to share a common node (Dhuse In a dispersed lockless concurrent index the number of entries in any particular node is variable. It is typically less than the configured "split size" (split threshold) but greater than the configured "join size". Also, the number of levels also varies based on the size of the index, and different usage patterns may result in different forms and patterns of growth for the indices in the tree. In an abstract form, assuming all nodes had the same size, then the total number of elements in the dispersed lockless concurrent index would be node_size (height of tree). [0083]; The dispersed hierarchical index may be constructed and maintained to maximum number of entries in a node, (maximum number of entries that are allowed to share a common node) and a minimum number of entries in the node. [0088];  ).

As for claim 6, Dhuse as modified by Egorov teaches the method of claim 4,
wherein the split threshold is based on any of. number of the entries, node size, data size limitations, data object limitations, data attributes, categorical data, data duplication, or classification (Egorov; Next, some embodiments may determine whether the write will cause the number of entries in the node to exceed a threshold (wherein the split threshold is based on any of. number of the entries), as indicated by block 88. Entries may be either key values mapped to pointers to other node identifiers (data object limitations), or entries may be database records (data attributes), for instance, in leaf nodes. In some cases, the same threshold may be used both for key values mapped to pointers and to database records, or some embodiments may use different thresholds for these different categories of entries (categorical data, classification). In some embodiments, each node may include a count of the number of entries. In some of those embodiments, each time a value is written to the write will not cause the number of entries in the node to exceed the threshold (data size limitations) [0083]; Upon storing the updated version, some embodiments may assign the node a new version identifier, for instance, with the consistency manager 26. Some embodiments of the consistency manager 26 may update a transaction log, and in some cases, determine whether inconsistent write operations were undertaken, for instance, by two client devices 14 attempting to write to the same node, in which case, some embodiments of the consistency manager 26 may rollback one of the write operations, for instance, by designating a version of the node as non-authoritative or deleting that version of the node (data duplication). In some embodiments, updated versions of nodes may overwrite earlier versions, or in some embodiments, nodes may be immutable, with different versions residing in the untrusted repository. [0084];).

As for claim 7, Dhuse as modified by Egorov teaches the method of claim 4,
wherein the dispersed lockless concurrent index is balanced in a single operation (Egorov; In some cases, the portion of process 80 from step 84 to step 98 may repeat recursively up a tree, splitting parent nodes to balance the tree until a root node is reached (balanced in a single operation), in which case a root node may be split and a new root node created above the former root node. [0087];).


Dhuse as modified by Egorov teaches the method of claim 8,
wherein the dispersed lockless concurrent index provides a mechanism to store and search for data within the dispersed storage network (Dhuse; The dispersed hierarchical index may be utilized to locate a storage location associated with a data object stored in the storage set of the dispersed storage network. For example, starting with the root index node, the dispersed hierarchical index is searched (search for data) by matching a desired index key to an index key within an entry of a leaf node at the lowest [0089]; ).

As for claim 10, Dhuse as modified by Egorov teaches the method of claim 1,
wherein the distributed transaction includes a distributed write data transaction to a vault of storage units within a dispersed storage network (Dhuse; the managing unit 18 performs network operations, network administration, and/or network maintenance. Network operations includes authenticating user data allocation requests (e.g., read and/or write requests), managing creation of vaults (write data transaction to a vault of storage units), establishing authentication credentials for user devices, adding/deleting components (e.g., user devices, storage units, and/or computing devices with a DS client module 34) to/from the dispersed storage network (within a dispersed storage network) 10, and/or establishing authentication credentials for the storage units 36. [0036];).

As for claim 11, Dhuse as modified by Egorov teaches the method of claim 1,
Egorov In some embodiments, every non-leaf node, other than a root node, may have at least a fraction of that threshold amount of children, such as at least one half (or be merged with another node if the fraction drops below the threshold). In some embodiments, a root node may have at least two children nodes, unless that root node is a leaf node. In some cases, a non-leaf node with X number of children nodes to which that non-leaf node points, may contain X-1 keys (calculating how many n new nodes are required to hold entries of the node to split), or indicators (e.g., max or min values) of ranges stored by the respective children nodes, for instance, with each key indicating a dividing point between ranges addressable through the respective children nodes (determined size of the n new nodes). [0066]; ).


 	As for claim 21, Dhuse as modified by Egorov teaches the method of claim 1, wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module, the calculating is based on a split threshold (Dhuse; To support data storage integrity verification within the DSN 10, the integrity processing unit 20 (and/or other devices in the DSN 10 such as managing unit 18) may assess and perform rebuilding of `bad` or missing encoded data slices. At a high level, the integrity data slices of a set of encoded data slices is less than a relevant decode threshold number (calculating is based on a split threshold). The rebuilt slices may then be written to DSN memory 22. Note that the integrity processing unit 20 may be a separate unit as shown, included in DSN memory 22, included in the computing device 16, managing unit 18, stored on a DS unit 36, and/or distributed among multiple storage units 36. [0037];);
the split threshold determines a maximum number of nodes that are child nodes of a root parent node, and the additional entry is data inserted into one of the nodes of the dispersed lockless concurrent index (Dhuse; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes includes one or more of a maximum number of levels (into one of the nodes of the dispersed lockless concurrent index), a minimum number of levels (e.g., from the root index node at a top-level to the leaf nodes at a lowest level, a maximum number of child nodes in a parent-child node maximum number of entries in a node (maximum number of nodes that are child nodes of a root parent node), and a minimum number of entries in the node. [0088];).

As for claim 22, Dhuse as modified by Egorov teaches the method of claim 7, wherein: the dispersed storage network comprises a dispersed storage memory, the dispersed storage network comprises a dispersed storage client module that creates encoded data slices using dispersed storage error encoding, (Dhuse; In general, and with respect to DS error encoded data storage and retrieval, the DSN 10 supports three primary operations: storage management, data storage and retrieval. More specifically computing devices 12 and 16 include a dispersed storage (DS) client module 34, which enables the computing device to dispersed storage error encode and decode data (e.g., data object 40) as subsequently described with reference to one or more of FIGS. 3-8. In this example embodiment, computing device 16 functions as a dispersed storage processing agent for computing device 14. In this role, computing device 16 dispersed storage error encodes and decodes data on behalf of computing device 14. With the use of dispersed storage error encoding and decoding (encoded data slices using dispersed storage error encoding), the DSN 10 is tolerant of a significant number of storage unit failures (the number of failures is based on parameters of the dispersed storage error encoding function) without loss of data and without the need for a redundant or backup copies of the data. Further, the DSN 10 stores data for an 0030];)
the dispersed storage memory comprises a plurality of dispersed storage network storage units, the dispersed storage network storage units storing the encoded data slices received from the dispersed storage client module (Dhuse; Returning to the discussion of FIG. 3, the computing device also creates a slice name (SN) for each encoded data slice (EDS) in the set of encoded data slices (dispersed storage network storage units storing the encoded data slices). A typical format for a slice name 80 is shown in FIG. 6. As shown, the slice name (SN) 80 includes a pillar number of the encoded data slice (e.g., one of 1-T), a data segment number (e.g., one of 1-Y), a vault identifier (ID), a data object identifier (ID), and may further include revision level information of the encoded data slices. () The slice name functions as at least part of a DSN address for the encoded data slice for storage and retrieval from the DSN memory 22. [0044];), 
and the performing further comprises the dispersed lockless concurrent index being balanced such that a maximum number of child nodes per root parent node is below the split threshold (Dhuse; The dispersed hierarchical index may be constructed and maintained to include dimensions associated with one or more index attributes. Index attributes includes one or more of a maximum number of levels, a minimum number of levels (e.g., from the root index node at a top-level to the leaf nodes at a lowest level, a maximum number of child nodes in a parent-child node relationship, a minimum number of child nodes in the parent-child node relationship, a maximum number of sibling nodes at a common level, a minimum number of sibling 0088];).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.H/           Examiner, Art Unit 2158                                                                                                                                                                                             
/BORIS GORNEY/           Supervisory Patent Examiner, Art Unit 2158